Opinions of the United
1999 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-17-1999

Shaw v. Dallas Cowboys
Precedential or Non-Precedential:

Docket 98-1629




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1999

Recommended Citation
"Shaw v. Dallas Cowboys" (1999). 1999 Decisions. Paper 130.
http://digitalcommons.law.villanova.edu/thirdcircuit_1999/130


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1999 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                      UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT



                         Nos. 98-1629 & 98-1887



CHARLES SHAW; BRET D. SCHWARTZ; STEVE PROMISLO, INDIVIDUALLY, AND
          ON BEHALF OF ALL PERSONS SIMILARLY SITUATED

                                   v.

DALLAS COWBOYS FOOTBALL CLUB, LTD.; NEW ENGLAND PATRIOTS FOOTBALL
CLUB;NEW YORK GIANTS FOOTBALL, INC.; PHILADELPHIA EAGLES LIMITED
         PARTNERSHIP;SAN FRANCISCO FORTY-NINERS, LTD.;
                   NATIONAL FOOTBALL LEAGUE,
                                         Appellants


    The following modifications have been made to the Court's
Opinion issued on April 9, 1999, to the above-entitled appeal and
will appear as part of the final version of the opinion:


                 1.   Page 1: insert "Before: Honorable Robert S. Gawthrop,
          III"    under (D.C. Civ. No. 97-cv-05184)

                 2.    Page 5, Section I, line 16: add hypen between the
words
          "or" and "nothing" footnote 4, line 4: delete ", 31
S. Ct. 502, 55 L. Ed. 619"

               3.   Page 7, footnote 8, line 1: delete ", 102 S. Ct. 3002,
          73 L. Ed. 2d 647"

                 4.    Page 9, footnote 13, line 2: delete "113 S. Ct. 409,
121
          L.Ed.2d. 334"


                                 Very truly yours,


                                 /s/ P. Douglas Sisk,
                                     Clerk


Dated: May 14, 1999